         Case 1:19-cr-00852-PKC Document 32
                                         31 Filed 09/14/20
                                                  09/05/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       September 5, 2020
                                          The status conference scheduled for September 10, 2020
By ECF                                    is adjourned to October 8, 2020 at 9:00 a.m. Time is excluded
                                          under the speedy trial act until October 8, 2020 for the reasons
The Honorable P. Kevin Castel             set for in the government's letter dated September 5, 2020.
United States District Judge              SO ORDERED.
Southern District of New York             Dated: 9/14/2020
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

   Re:     United States v. Antonio Alicea, S1 19 CR 852 (PKC)

Dear Judge Castel,

        The Government writes respectfully on behalf of the parties in response to information
received from chambers that the conference scheduled for September 10, 2020 can now only
proceed without the participation of the defendant. For this reason, with the consent of the
Government, the defendant requests respectfully an adjournment of the conference to a date and
time that is convenient for the Court in the week of September 21, 2020 or thereafter, the earliest
timeframe in which the parties understand that a videoconference could be scheduled pursuant to
existing protocols in the courthouse. Finally, with the defendant’s consent, the Government
requests respectfully that the Court exclude time under the Speedy Trial Act from September 10,
2020, through the date of any adjournment pursuant to 18 U.S.C. § 3161(h)(7) on the basis that
the interests of the public and the defendant in a speedy trial are outweighed here by the interests
of the defendant in being able to appear before the Court and also having additional time to access
and review discovery with counsel and to determine whether to bring any pretrial motions and
consider further the possibility of any pre-trial disposition amidst the circumstances of the
persisting national emergency.

                                                Respectfully,

                                                AUDREY STRAUSS
                                                Acting United States Attorney

                                          By:
                                                Thomas John Wright
                                                Assistant United States Attorney
                                                (212) 637-2295

cc: Christopher Flood (Counsel to Defendant Antonio Alicea) (by ECF)
